Plaintiff asks specific performance of a written agreement, dated November 17, 1945. Two defendants are named but for the purpose of this appeal we need refer only to Creston Buick Sales Company as defendant. The appeal is from an order and decree dismissing plaintiff's petition, following his failure to plead over, after an adverse determination of points of law (under Rule 105, Rules of Civil Procedure) in advance of trial on the issues of fact.
The written agreement is upon a printed order form designed for use in various types of sales with blank spaces to be filled in according to each particular transaction. The present one evidently contemplated a cash sale. It was signed by plaintiff as buyer and the acceptance was signed by defendant as dealer. In the blank for "make of car" was filled in the name "Buick" and for "Body type or Model No." the figures "46-51". The date of delivery is stated "Soon as possible" and "Cash Deposit" as $100. No other blanks are filled, even the "Cash Delv'd Price" being unstated. Following the signatures are certain printed "conditions" which will be referred to later. Following these is the printed "Manufacturer's Warranty" with which we are not concerned.
The petition alleges the deposit and receipt of the $100, the request for and refusal of delivery, tender of payment of balance of purchase price, and that time of delivery is long past. It also asserts that plaintiff will suffer irreparable loss, not adequately compensable in damages, if the car is not delivered *Page 1238 
and that he has no plain, speedy or adequate remedy at law. By amendment, filed after hearing but before decision, it is alleged that "since the execution * * * of the contract * * * defendant * * * has had in its possession Car No. 4 of the type and model as set out in said contract, and is now able to perform said contract."
Defendant in answer urges various defenses in separate divisions and concludes with a prayer for hearing and determination, "in advance of trial on the issues of fact," of the points of law raised by three divisions of the answer. These points, for our purposes here, may be summarized as follows: (1) the alleged contract specifies no definite price agreed on (2) it lacks mutuality in that it gives plaintiff the right to cancel on date of delivery, and (3) it fails to allege that the automobile has a special value, amounting to pretium affectionis, aside from its intrinsic value. An additional proposition was urged by defendant at the hearing to the effect that plaintiff had not properly pleaded defendant's ability to perform.
The trial court sustained this last contention but ruled adversely to defendant on the other points.
I. We think the decision cannot be upheld on the ground therein assigned. The amendment to petition already referred to avers that defendant "has had in its possession" a car of the type set out in the contract "since the execution of the contract" and "is now able to perform."
[1] The trial court held (1) the burden was on plaintiff to allege facts showing that a decree of specific performance, if entered, could be enforced and (2) that he had not met the burden by this amendment. Without passing on the correctness of the first proposition (which is at least debatable) we are of the opinion the amendment sufficiently alleges defendant's ability to perform and consequently the enforceability of a decree of specific performance if rendered.
[2] The amendment avers that defendant "is now able to perform." That is said to be a conclusion. Even so it is not objectionable when preceded by an allegation of fact. Townsend v. Armstrong, 220 Iowa 396, 260 N.W. 17; Benton v. Morningside College, 202 Iowa 15, 21, 209 N.W. 516.
Nor does the preceding statement of fact in the amendment *Page 1239 
conflict with or fail to support the conclusion. In effect it says defendant has had in its possession a car of the type in question "since the execution of the contract." This fairly alleges present possession. The word "since" may connote "from a definite past time until now." Ex parte McGee, 29 Cal.App.2d 648, 650, 85 P.2d 135, 136. See also Webster's New International Dictionary, Second Edition.
[3] II. But it does not follow that the decision must be reversed. It may be sustained upon ground rejected by the trial court, notwithstanding defendant did not appeal. See Shaw v. Addison, 236 Iowa 720, 733, 734, 18 N.W.2d 796 and cases cited.
[4] III. We think the ruling can and should be upheld on the ground that the alleged contract does not bind plaintiff to pay any definite, agreed price and lacks the mutuality and definiteness necessary to make it subject to specific performance.
In the "conditions" heretofore referred to is found the only reference to price:
"I agree to accept and pay for the car * * * within ten (10) days from the time you advise me it is ready for delivery * * *. It is understood and agreed that the price * * * is subject to change without notice, and the price effective on the day ofdelivery will be the governing price. I, however, have the privilege of cancelling this order, provided the changed price is not satisfactory * * *." (Italics supplied.)
But what is the "day of delivery" which determines the price? In the paragraph of the "conditions" preceding the one just quoted is the only provision on that subject except the one heretofore mentioned — "soon as possible". After providing against possible delay by reason of strikes and other contingencies this paragraph of the "conditions" expressly exempts defendant from any obligation to deliver "except insofaras the product of the factory and the requirements of othercustomers will in your [defendant's] judgment permit."
When these conditions are read together we find the date of delivery is dependent upon defendant's judgment as to the "requirements" of its other customers, and the price is dependent upon the date of delivery. The price is subject to change without notice, and plaintiff has the right to cancel the order *Page 1240 
and receive back his deposit if the changed price is not satisfactory to him.
We have no doubt there is here no such mutuality and definiteness as to permit specific performance. The alleged contract is not enforceable. A court of equity would be powerless to determine any "day of delivery" on which the "effective price" would govern. There is no such date fixed by or fixable under the contract or in the petition. It depends upon defendant's judgment as to "the product of the factory and the requirements of other customers." Defendant is not even required to supply his customers in order of their applications.
This is not all. There is the further failure of the pleaded contract to give any definition of "effective price" or to point any way for determining it. The trial court says it is "the list price or the price at which the dealer was authorized by the defendant, Buick Motor Division, General Motors Corporation, to sell that type and model of car." But there is nothing of this kind in the contract or in the body of the petition. We cannot supply this omission by inference or conjecture. Donovan v. Murphy, 203 Iowa 214, 212 N.W. 466; Marti v. Ludeking, 193 Iowa 500, 185 N.W. 476. "A court of equity will not undertake to make a contract for the parties, nor can it enforce one the terms of which are in doubt." Fenton v. Clifton, 204 Iowa 933, 936, 216 N.W. 53, 54.
[5] The price "`must either be fixed by the agreement itself, or means must therein be provided for ascertaining it with certainty.'" Wolf v. Lodge, 159 Iowa 162, 164, 140 N.W. 429, 430, quoting Pomeroy, Specific Performance, section 148; Down v. Coffie, 235 Iowa 152, 158, 15 N.W.2d 216.
Contracts analogous to the one here have been recently rejected as bases for specific performance by courts of original jurisdiction of persuasive authority. See Kirsch v. Zubalsky,139 N.J. Eq. 22, 49 A.2d 773; Goodman v. Henry Caplan, Inc., 188 Misc. 242, 65 N.Y.S.2d 576; Daub v. Henry Caplan, Inc., 70 N.Y.S.2d 837. We do not find these cases have been passed on by courts of final appeal. We may fairly infer that contracts and litigation of this character are the products of recent industrial conditions. Such agreements doubtless represent an attempt to provide against future contingencies arising *Page 1241 
out of unsettled and even chaotic conditions in the automobile industry, following the war. Unless they can be made more certain than the one involved here equity cannot enforce them.
[6] A greater degree of certainty of contract is required for specific performance in equity than is necessary to establish a basis of an action at law for damages. 49 Am. Jur., Specific Performance, section 22, page 35, citing annotation 65 A.L.R. 102, 109; 58 C.J., Specific Performance, section 96, page 933; Young v. Daniels, 2 (Clarke) Iowa 126, 129, 63 Am. Dec. 477.
No case is cited by appellant that would sustain a decree of specific performance here. We have found none and think that the trial court's decision must be upheld upon the considerations we have pointed out. This renders unnecessary any discussion of lack of pretium affectionis (or special value) or the possibility that plaintiff might have an adequate remedy at law or is threatened by irreparable loss. The case is affirmed. — Affirmed.
SMITH, C.J., and OLIVER, HALE, WENNERSTRUM, and MULRONEY, JJ., concur.
GARFIELD, BLISS, and HAYS, JJ., dissent.